OFFICE     OF fHl?:A~ORNEY        GENERAL    OF -+=

                                   AUSTIN



         Hr. 0. J. 8. lEllingeon
         QenerEilManager
         Texas Prison System
         IiUltsvllle,,Texas
         Dear sirr                     Opfnion Ao. 0-3423-A
                                       Re: Secondband textbooks
                                            for penitentiary.
                   Your inquiry of Rag 1, 1941, asking our
        ~"c&di   ais !to,tihether
                                the TexSS PrlSon Syitem:is:            '.
         entitled to'current ado@tlon secondhand books;
         reoeivod.
                  The Aat of the LogLaleture~,be-   Artlele
        6203, Bevltwl Qivl.lStatutes, does not rofor ta
        sociondbandtextbooks ot ang psrtioulslryea%   We
        th3Ak the proper oonstructlon to be plated on aaid
        statute is that the State Superintendent of Publla
        Instruction should furnish to the Texas Prlaon Board
        the moat available seoondhand books he has to enable
        the Texas Prison Board to teach the inmates of~the
        penitentiary reebing, nltlng, ,spellingand arlth-
        metio. Under rrridstatute he is not required to
        furnish ourrent~adoptiong eeaandhrnd books.
                                            very truly yourll
                                       ATTORBEP Bg31EBALOF TXAt3

                                       By-$
                                                      Qoo. w. Reroun
                                                          Asdaent
        euBtHR
        APPRwEDxAY23,1g41
/   $
         $ -   Qrover   Sellers,
    1
        FXEST lW3ISTART
        ATTORREY CaaRRAL